EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meghan DeMore on 08/10/2022.

The application has been amended as follows: 
Claim 9, lines 4-6: “a conical pointed shape and extending from a body of the guidewire module and the receiving endpiece comprising a conical recess having a conical shape coordinating with the conical shape of the inserting endpiece” was changed to “a solid hexagonal shaped prism and extending from a body of the guidewire module and the receiving endpiece comprising a recess having a floor with a hexagonal shape and six sidewall portions coordinating with the solid hexagonal shaped prism of the inserting endpiece”.
Claim 9, line 9: “the a second guidewire module” was changed to “the second guidewire module”.
Claim 14, line 8: “sixe” was changed to “six”. 
Claim 19, lines 3-4: “the guidewire torque device” was changed to “a guidewire torque device”. 
Claim 25 was canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1, 9 and 14, the closest prior art of Melsheimer (U.S. Pub. No. 2008/005 1676) (previously cited) in view of Carter et al. (U.S. Pub. No. 2008/0051721) (previously cited) and Hamilton (U.S. Pub. No. 2001/0016712) (previously cited) fails to disclose: “a solid hexagonal shaped prism and extending from a body of the guidewire module and the receiving endpiece comprising a recess having a floor with a hexagonal shape and six sidewall portions coordinating with the solid hexagonal shaped prism of the inserting endpiece”, in combination with the other claimed limitations. In particular the prior art fails to disclose the particular solid hexagonal prism structures for connection and preventing relative rotation between the two pieces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792